                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        SCOTT JOHNSON,                                 Case No.18-cv-04429-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE SANCTIONS AND CASE
                                                  v.                                       SCHEDULE
                                  10

                                  11        162 LOS GATOS-SARATOGA ROAD,
                                            LLC,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                               Plaintiff Scott Johnson and his counsel personally appeared for a show cause hearing in
                                  14
                                       this action on March 26, 2019. Dkt. No. 24. Having considered Mr. Johnson’s response to the
                                  15
                                       Court’s most recent Order to Show Cause and his presentation at the show cause hearing, the
                                  16
                                       Court sanctions Mr. Johnson and his counsel as set forth below. The Court sets a further case
                                  17
                                       management schedule in lieu of dismissing the action.
                                  18
                                       I.      BACKGROUND
                                  19
                                               Mr. Johnson filed the present action on July 23, 2018. Dkt. No. 1. Pursuant to the initial
                                  20
                                       case management scheduling order and General Order 56, the parties’ last day to conduct a joint
                                  21
                                       site inspection was November 5, 2018, and Mr. Johnson’s last day to file a notice of need for
                                  22
                                       mediation was December 17, 2018. Dkt. No. 5. The parties did not conduct a joint site inspection
                                  23
                                       or seek relief from the November 5 deadline. Mr. Johnson did not file a notice of need for
                                  24
                                       mediation or seek relief from the December 17 deadline.
                                  25
                                               On December 24, 2018, the Court issued an Order to Show Cause why the action should
                                  26
                                       not be dismissed for failure to prosecute. Dkt. No. 14.
                                  27
                                               On January 2, 2019, Mr. Johnson filed a response to the Court’s Order to Show Cause.
                                  28
                                   1   Dkt. No. 16. That response did not explain the delay or why Mr. Johnson failed to seek relief

                                   2   from the Court. Instead, Mr. Johnson requested an extension of the service deadline to February

                                   3   1, 2019, promising to “alert the Court at once” if he was unable to secure dates from defense

                                   4   counsel. Id. ¶¶ 7-8. On January 3, 2019, the Court granted that request and reset the November 5,

                                   5   2018 deadline for the joint site inspection to February 1, 2019, with all other General Order 56

                                   6   deadlines adjusted accordingly. Dkt. No. 17.

                                   7          Pursuant to the Court’s January 3, 2019 order, Mr. Johnson’s last day to file a notice of

                                   8   need for mediation March 15, 2019. Id.; see also Dkt. No. 5. He again failed to file a notice of

                                   9   need for mediation or seek relief from that deadline.

                                  10          Accordingly, on March 18, 2019, the Court issued a second Order to Show Cause why the

                                  11   action should not be dismissed without prejudice for failure to prosecute and why Mr. Johnson

                                  12   and/or his counsel should not be sanctioned for failure to comply with the Court’s prior orders.
Northern District of California
 United States District Court




                                  13   Dkt. No. 21. At the show cause hearing on March 26, 2019, Mr. Johnson acknowledged that he

                                  14   had failed to comply with the deadlines set by the Court. He offered no reasonable explanation for

                                  15   this failure to comply or his failure to timely seek relief from those deadlines. Mr. Johnson’s

                                  16   counsel stated that the fault was entirely counsel’s and represented that his office would take

                                  17   corrective action to properly track and comply with future court-ordered deadlines.

                                  18   II.    DISCUSSION
                                  19          Mr. Johnson is the most frequent litigant before this Court. He is also the litigant who

                                  20   most frequently fails to comply with this Court’s orders. This case is not an exception, but rather

                                  21   is representative of Mr. Johnson’s repeated disregard of court-ordered deadlines.

                                  22          The purpose of General Order 56 is to provide efficient and cost-effective procedures for

                                  23   parties to attempt to resolve disputes arising under the Americans with Disabilities Act (“ADA”).

                                  24   Mr. Johnson’s failure to comply with those procedures threatens to undermine the important civil

                                  25   rights he claims he is vindicating when he files scores of ADA claims every year in this District.

                                  26          The Court will not tolerate Mr. Johnson’s repeated non-compliance.

                                  27          A.      Sanctions
                                  28          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the
                                                                                         2
                                   1   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                   2   (1962). That authority includes “the ability to fashion an appropriate sanction for conduct which

                                   3   abuses the judicial process.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186

                                   4   (2017) (quoting Chambers v. NASCO, Inc., 501 U.S. 32 (1991)); see also 28 U.S.C. § 1927

                                   5   (authorizing sanctions against counsel for multiplying proceedings in a case unreasonably and

                                   6   vexatiously).

                                   7          As a result of Mr. Johnson’s repeated failures to comply with the Court’s orders, this case

                                   8   is still not ready for mediation or further case management proceedings eight months after it was

                                   9   filed. Mr. Johnson points out that he has had difficulty obtaining the defendant’s cooperation in

                                  10   complying with the deadlines set by General Order 56. However, he acknowledged that the

                                  11   remedy for any such lack of compliance is to seek relief from the Court, rather than disregard the

                                  12   deadlines entirely. The unnecessary delay and burden on the Court occasioned by Mr. Johnson’s
Northern District of California
 United States District Court




                                  13   lack of compliance with court-ordered deadlines, coupled with his failure to identify any good

                                  14   cause that would excuse this lack of compliance, warrant sanctions.

                                  15          Mr. Johnson’s counsel suggested that the appropriate sanction would be to deny Mr.

                                  16   Johnson and his counsel a recovery of any attorneys’ fees for work done up to the date of the

                                  17   March 26, 2019 show cause hearing. That suggestion presupposes that Mr. Johnson will

                                  18   ultimately prevail on the merits. The Court declines to adopt that assumption. However, the

                                  19   Court will bear that suggestion in mind if and when the issue of Mr. Johnson’s attorneys’ fees is

                                  20   properly before it.

                                  21          In view of Mr. Johnson’s repeated disregard for the Court’s orders without good cause, the

                                  22   Court sanctions Mr. Johnson and his counsel, jointly and severally, in the amount of $500.00.

                                  23   Payment shall be remitted to the Court with 14 days of this ruling. Mr. Johnson and his counsel

                                  24   shall file a declaration attaching proof of payment no later than April 11, 2019. The Court will

                                  25   not dismiss the action at this time.

                                  26          B.       Case Schedule
                                  27          The Court believes the interests of justice are best served by permitting the parties to

                                  28   continue to litigate their claims and defenses in this case. Accordingly, the Court sets the
                                                                                         3
                                   1   following deadlines:

                                   2          1. Joint Site Inspection: The joint site inspection is a mutual obligation. Neither party

                                   3              may avoid conducting the inspection without leave of the Court. The parties will

                                   4              conduct a joint site inspection by no later than April 12, 2019. Mr. Johnson must

                                   5              provide the defendant with five dates between the date of this order and April 12, 2019

                                   6              on which he is prepared to conduct the joint site inspection. The defendant must select

                                   7              one of those five dates, and the parties shall conduct the joint site inspection on the

                                   8              selected date. Mr. Johnson will file with the Court a declaration confirming that the

                                   9              parties have conducted the joint site inspection and stating the date on which it was

                                  10              conducted.

                                  11          2. Notice of Need for Mediation: If the case is not settled, Mr. Johnson must file a notice

                                  12              of need for mediation no later than three weeks following the date of the joint site
Northern District of California
 United States District Court




                                  13              inspection.

                                  14   III.   CONCLUSION
                                  15          The parties are advised that failure to comply with this order may result in sanctions,

                                  16   including dismissal of the action and/or an adverse judgment against the offending party.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 28, 2019

                                  19

                                  20
                                                                                                     VIRGINIA K. DEMARCHI
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
